      Case 1:19-cr-00757-JMF Document 74 Filed 10/23/20 Page 1 of 1

                                    INGA L. PARSONS
                                   CHRISTIAN URBANO*
                                       (of Counsel)
Admitted to MA* NY WY                    Attorneys at Law                                  Tel: 781-581-2262
Federal Courts                         3 Bessom St. No. 234                                Fax: 888-406-9538
U.S. Supreme Court                    Marblehead, MA 01945                                 Cell: 781-910-1523

Inga@IngaParsonsLaw.com                                                   Christian@IngaParsonsLaw.com


BY ECF                                    Assuming both Defendants consent, the Court would indeed hold the conference
                                          remotely. Counsel shall confer with Defendants and, no later than October
October 22, 2020                          27, 2020, submit a joint letter with respect to whether they consent to proceed
                                          by video or teleconference. If either does not, then the Court will reschedule the
Hon. Jesse M. Furman                      conference. For now, however, it remains in effect. The Clerk of Court is directed
United States District Judge              to terminate Doc. #73. SO ORDERED.
Southern District of New York
40 Centre Street
New York, NY 10007
                                                                                  October 23, 2020
       Re: United States v. Joseph Galdieri, Jr. 19 Cr. 757

Dear Judge Furman:

        I am appointed counsel for Joseph Galdieri, Jr. The Court has set a pretrial
conference for 2:00 p.m. on December 8, 2020 with the possibility of an in-person
appearance. I should have been more specific on my availability to the prosecutor in the
event this goes forward in person. I have a long standing in person sentencing date in the
District of Massachusetts at 3:00 p.m. on December 8, 2020. I would be able to attend
the conference in NYC on December 8, 2020 by video conferencing at 2:00 p.m.

        I will be in New York City on December 10, 2020 at 10:00 a.m. for a possible in
person status conference before Judge McMahon and would be available any other time
that day in person. I also would be available on December 9th and 11th but then I am
away until December 25th but could appear by video conferencing for most of those days.
December 3, 2020 I am on duty possibly in person in the District of Massachusetts.

       Thank you for your consideration in this matter

                                                          Respectfully,

                                                          /s/ Inga L. Parsons

                                                          Inga L. Parsons

Cc: All counsel of record via ECF




  New York Office: 1790 Broadway, Suite 710, New York, NY 10019 (58th Street by Columbus Circle)
